John E. Jennings, Judge, dissenting. In Holiday Inn and U.S. Fire Insurance Company v. Coleman, 29 Ark. App. 157, 778 S.W.2d 649 (1989), we permitted a number of organizations to file amicus curiae briefs in a workers’ compensation case. In doing so we followed the policy announced by the Arkansas Supreme Court in Ferguson v. Brick, 279 Ark. 168, 649 S.W.2d 397 (1983), i.e., that permission to file an amicus brief will be denied when the purpose is nothing more than to make a political endorsement of the basic brief and it is obvious that the moving party will discuss nothing of legal significance. It is clear that we are now changing our policy in regard to amicus briefs. While I would agree that we are free to do so and that it is not absolutely necessary that our policy be identical to that adopted by the supreme court, I would adhere to our decision in Coleman, and continue to follow the guidelines set out in Ferguson, in the interest of uniformity. I respectfully dissent.